IN TM SUPREME COURT OF THE STATE O.0 NEVADA


                  CHRISTINE JERMYN,                                      No. 84976
                  Appellant,                                                             FiSd Frft_
                  vs.
                                                                                   Y.         6.7.0.
                  PROGRESS RESIDENTIAI,
                  I3ORROWER 4 LLC,                                              AUG 1 6 21122
                  Respondent.
                                                                               EL ri_ABVII-3 A. BROWN
                                                                            C,LERK ûrS'.. 7;1ME COURT

                                                                                 DEPUTY CLERK



                                       OR.DER DISMISSING APPEAL

                              This appeal. was docketed on July 7, 2022, without payment of
                 the requisite filing fee. See N.RAP 3(0. The filing fee was due when the
                 notice of appeal was filed. Accordingly, on july 7, 2022, this court issued a
                 notice directing appellant to pay the required filing fee or demonstrate
                 compliance with NRAP 24 within 14 days. The notice advised that failure
                 to comply would result in the dismissal of this appeal. On August 8, 2022,
                 the notice was returned to this court as undeliverable and unable to be
                 forwarded.    To date, appellant has not paid the required filing fee.
                 Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                              It is so ORDERE.D.



                                                            C1.4.ERE OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN

                                                            BY:



                 cc:   Hon. Tara D. Clark Newberry, District Judge
                       Christine jermyn
 SUPREME COURT
       OF              Law Offices of Scott M.. Clark, P.C.
     NEVADA
                       Eighth District Court Clerk
CLERK'S ORDER

    047
                                                                                                       L('